Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim 33 is objected to because they include reference characters/number 210 which is not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujimoto (US 2013/0300264 A1).
		Regarding claim 21, Fujimoto discloses (see figs. 1-6) an inverter-integrated type brushless direct current (BLDC) motor comprising: a motor (10) including three phase terminals (45) electrically connected to a driving coil (15) of a stator (13) and arranged to be spaced apart from each other in a circumferential direction with respect to a 
		Regarding claim 28, Fujimoto discloses (see figs. 1-6) one sides of the three phase terminals (45) are coupled and fixed to the stator (13), and the three phase terminals extend in a height direction which is a direction of the central axis (11) of the stator.
Claim(s) 32-34 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kook et al. (KR 20150072912 A).
		Regarding claim 32, Kook (see figs. 3-4) disclose an inverter (200) integrated BLDC motor comprising: a motor (100); an inverter housing (210) coupled to the motor on one side thereof;  and a PCB (220) coupled to the other side of the inverter housing and spaced apart from the inverter housing in other portions excluding the coupled portion, and allowing electronic elements (221) including the switching elements (221)  to be mounted thereon, wherein a first heat dissipation fin (213) protrudes from a position corresponding to a portion coupled to the PCB (220) on one side of the inverter housing (210). 
		Regarding claim 33, Kook (see figs. 3-4) disclose a second heat dissipation fin protrudes (the outer row/arc of fins 213) from one side of the inverter housing (210) at a 
		Regarding claim 32, Kook (see figs. 3-4) disclose a surface area (the surface of the outer row of fins 213 to motor housing 110)  of the first heat dissipation fin is larger than a surface area (the surface of inner row of fins 213 to motor housing 110) of the second heat dissipation fin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kook et al. (KR 20150072912 A) in view of Fujimoto (US 2013/0300264 A1).
	Regarding claim 35, Kook disclose all the aspect of claimed invention except for a thermal grease is interposed between the inverter housing and the PCB so as to be in contact therewith. 
	Fujimoto a thermal grease (see heat-conductive grease in first line of [0060]) is interposed between the inverter housing (70) and the PCB (60) so as to be in contact therewith to enhance heat releasing affect.
		It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify inverter of Kook and inserting the .
Allowable Subject Matter
Claims 22-27, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		Regarding claim 22, prior art of record fail to disclose the inverter part includes the inverter housing having a shape of a concave container, coupled to the motor on an outer side thereof, and having the PCB provided on an inner side thereof, and the inverter housing includes through holes formed in a penetrating manner between the motor and the PCB, so that the other sides of the three phase terminals, whose one sides are coupled and fixed to the stator, pass through the through holes of the inverter housing so as to be coupled to the PCB.
		Regarding claim 36, prior art of record fail to disclose a capacitor and an electromagnetic wave shielding filter mounted on the PCB and disposed at an outer region of the PCB so as to be in contact with the thermal grease on the other side of the inverter housing, wherein protrusions protrude from one side of the inverter housing at positions corresponding to the capacitor and the electromagnetic wave shielding filter.	
		Regarding claim 37, prior art of record fail to disclose a cooling hole is formed to penetrate through one side and the other side of the inverter housing on an outer side of the rim wall surrounding the outer portion of the PCB where the electronic elements are mounted. 
	Regarding claim 39, prior art of record fail to disclose a third first heat dissipation fin protrudes from an outer surface of the rim wall surrounding the outer portion of the PCB where the electronic devices are mounted in the inverter housing.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LAM whose telephone number is (571)272-2026.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LAM/Primary Examiner, Art Unit 2832